FILED
                             NOT FOR PUBLICATION                            JUL 11 2012

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



DOYLE DOLEN LANCASTER,                           No. 11-16203

               Plaintiff - Appellant,            D.C. No. 3:06-cv-00284-JCM-
                                                 RAM
  v.

CITY OF RENO, NEVADA; et al.,                    MEMORANDUM *

               Defendants - Appellees.



                    Appeal from the United States District Court
                             for the District of Nevada
                     James C. Mahan, District Judge, Presiding

                              Submitted June 26, 2012 **

Before:        SCHROEDER, HAWKINS, and GOULD, Circuit Judges.

       Doyle Dolen Lancaster, a Nevada state prisoner, appeals pro se from the

district court’s judgment in his 42 U.S.C. § 1983 action alleging that defendants at

the City of Reno police department, the Washoe County jail, and the Nevada




          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
Department of Corrections violated his constitutional rights and failed to provide

reasonable accommodation for his disabilities. We have jurisdiction under 28

U.S.C. § 1291. We review de novo. Douglas v. Noelle, 567 F.3d 1103, 1106 (9th

Cir. 2009). We may affirm on any basis supported by the record. Johnson v.

Riverside Healthcare Sys., LP, 534 F.3d 1116, 1121 (9th Cir. 2008). We affirm.

      The district court properly dismissed as time-barred the claims against the

City of Reno and Washoe County defendants because all of the actions or

omissions attributed to these defendants occurred more than two years prior to the

filing of the complaint. See Nev. Rev. Stat. § 11.190(4)(e) (two-year statute of

limitations for personal injury claims); Douglas, 567 F.3d at 1109 (§ 1983 actions

governed by forum state personal injury statute of limitations); Pickern v. Holiday

Quality Foods, Inc., 293 F.3d 1133, 1137 n.2 (9th Cir. 2002) (state personal injury

statute of limitations applies to Americans with Disabilities Act claims); see also

Morales v. City of Los Angeles, 214 F.3d 1151, 1153-54 (9th Cir. 2000) (“[u]nder

federal law, a claim accrues when the plaintiff knows or has reason to know of the

injury which is the basis of the action” (internal citation omitted)).

      Dismissal of Lancaster’s claims against defendants Skolnick, Helling, and

Benedetti was proper because Lancaster failed to allege facts sufficient to show a

specific policy or practice that was a “moving force” behind any specific instance


                                           2                                   11-16203
of deliberate indifference and, thus, failed to state a claim against them. See

Kentucky v. Graham, 473 U.S. 159, 166 (1985) (to state an official capacity claim,

plaintiff must show that a specific policy or custom was the “moving force” behind

unconstitutional conduct); Ivey v. Bd. of Regents of Univ. of Alaska, 673 F.2d 266,

268 (9th Cir. 1982) (“Vague and conclusory allegations of official participation in

civil rights violations are not sufficient to withstand a motion to dismiss.”).

      The district court did not abuse its discretion in denying the motion to alter

or amend the judgment and for reconsideration because Lancaster failed to provide

or allege new law, facts, or evidence indicating that reconsideration was warranted.

See Sch. Dist. No. 1J, Multnomah Cnty., Or. v. ACandS, Inc., 5 F.3d 1255, 1262-63

(9th Cir. 1993) (setting forth standard of review and grounds for reconsideration).

      We do not consider matters not specifically and distinctly raised and argued

in the opening brief. See Smith v. Marsh, 194 F.3d 1045, 1052 (9th Cir. 1999).

      Lancaster’s remaining contentions, including those concerning tolling, are

unpersuasive.

      AFFIRMED.




                                           3                                      11-16203